                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

WILLIAM HARPER WALKER,

                   Plaintiff,

      V.                                      Civ. No. 18-1082-RGA

GERALDINE M. MARSHALL,

                   Defendant.




William Harper Walker, Dover, Delaware. Pro Se Plaintiff.




                                MEMORANDUM OPINION




October ,,___., 2018
Wilmington , Delaware
       Plaintiff William Harper Walker proceeds pro se and has been granted leave to

proceed in forma pauperis. This action was commenced on July 23 , 2018 and invokes

the jurisdiction of this Court by reason of diversity of citizenship of the parties. (D .I. 2) .

Plaintiff requests counsel. (D .I. 4) . The Court proceeds to review and screen the

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

       The Complaint concerns the death of Robert Franklin Walker and Defendant

Geraldine M. Marshall's petition to be appointed personal representative of the Robert

Franklin Walker estate . (D .I. 2) . The matter is currently in probate in the Circuit Court

of the State of Oregon for Lane County. (See D.I. 2-1 ). The Complaint seeks no relief

and alleges no injuries . (D .I. 2 at 7) .

       The Court perceives no basis for jurisdiction . The Complaint concerns probate

matters. While Plaintiff invokes diversity jurisdiction , the requirements have not been

met. The Complaint alleges that both Plaintiff Walker and Defendant Marshall are

residents of the State of Delaware. They appear to be citizens of Delaware. There is

no prayer for damages. Hence , the requirements for diversity jurisdiction have not been

met. See 28 U.S.C. § 1332(a)(1) (for diversity jurisdiction the matter in controversy

must exceed the sum or value of $75,000 , exclusive of interest and costs and is

between citizens of different States) .

       For the above reasons , the Court will dismiss the Complaint for lack of subject

matter jurisdiction . Amendment is futile . Plaintiff's request for counsel will be dismissed

as moot. (D.I. 4) .

       An appropriate order will be entered.
